Citation Nr: 0731745	
Decision Date: 10/09/07    Archive Date: 10/23/07

DOCKET NO.  04-15 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for 
residuals of right knee strain from October 11, 2002, to July 
24, 2003, in excess of 10 percent from July 24, 2003, and in 
excess of 20 percent from June 21, 2006.

2.  Entitlement to an initial rating in excess of 10 percent 
for bilateral calluses of the great toes, bilateral corns of 
the little toes, and residuals of a release of a hammertoe of 
the left fifth digit.

3.  Entitlement to an initial rating in excess of 10 percent 
for pseudofolliculitis barbae (PFB).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services




ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from July 1996 to October 
2002.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2003 rating decision 
prepared by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia, for the Roanoke, 
Virginia, RO.  The RO, in pertinent part, awarded 
noncompensable evaluations effective October 2002 for PFB, 
right knee strain, and status post release left hammertoe.

The Board notes that a claim of entitlement to a 10 percent 
evaluation based upon multiple, noncompensable, service-
connected disabilities was included in the July 2003 
statement of the case (SOC).  A timely VA Form 9 was 
submitted.  Thereafter, the RO awarded retroactive 10 percent 
ratings to the initial grant of service connection for PFB 
and bilateral calluses of the great toes, bilateral corns of 
the little toes, and residuals of a release of a hammertoe of 
the left fifth digit.  As such, the claim has been rendered 
moot.  38 C.F.R. § 3.324.

The veteran requested a hearing before the Board to be held 
in Washington, D.C.  The hearing was scheduled for March 
2007.  In the veteran's March 2007 Formal Hearing 
Presentation, he provided notice of cancellation of the 
hearing.  As such, his hearing request is deemed withdrawn.  
38 C.F.R. § 20.704(e).


FINDINGS OF FACT

1.  Prior to July 24, 2003, the veteran had full range of 
motion of the right knee with no evidence of recurrent 
subluxation or lateral instability.

2.  Between July 24, 2003, and June 21, 2006, there has been 
no evidence of flexion of the leg limited to 30 degrees, or 
instability or subluxation.  

3.  From June 21, 2006, there has been no evidence of flexion 
of the leg limited to 15 degrees, or instability or 
subluxation.    

4.  Bilateral calluses of the great toes, bilateral corns of 
the little toes, and residuals of a release of a hammertoe of 
the left fifth digit have not been productive of flatfeet, 
marked deformity, swelling on use, marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement, or severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances.

5.  The veteran's PFB covers about 10 percent of exposed skin 
and only 3 percent of total body area.  The veteran does not 
require systemic therapy such as corticosteroids or other 
immunosuppressive drugs.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
residuals of right knee strain from October 11, 2002, to July 
24, 2003, in excess of 10 percent from July 24, 2003, and in 
excess of 20 percent from June 21, 2006, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.20, 4.71a, Diagnostic Codes 5257, 5260 (2007).  

2.  The criteria for an evaluation in excess of 10 percent 
for bilateral calluses of the great toes, bilateral corns of 
the little toes, and residuals of a release of a hammertoe of 
the left fifth digit, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.20, 4.71a, 
Diagnostic Code 5276 (2007).  

3.  The criteria for an evaluation in excess of 10 percent 
for PFB, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.20, 4.118, Diagnostic Code 7806 
(2007).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, service connection was awarded for the claimed 
disorders in an April 2003 rating decision.  In his July 2003 
notice of disagreement (NOD), the veteran maintained that 
higher initial ratings were warranted.  Thereafter, in an 
April 2005    letter, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the increased rating claims, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence in his possession that pertained to the claims.  He 
was notified of the evidence necessary to establish a 
disability rating and effective date in March 2006.  The case 
was last readjudicated in a July 2006 supplemental statement 
of the case (SOC).  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service private and 
VA treatment records, lay statements, and VA examination 
reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence without prejudice to the veteran.  As such, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the 
average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2006); see also 38 C.F.R. § 4.45 (2006).


The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions; 
service medical records; post-service private and VA 
outpatient treatment records; reports of VA examination; and 
lay statements. Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

A.  Residuals of Right Knee Strain

Service connection was awarded for right knee strain in an 
April 2003 rating decision.  The RO assigned a noncompensable 
rating effective October 11, 2002, the day following the 
veteran's separation from active duty.  

The veteran is appealing the original assignment of the 
noncompensable evaluation following the award of service 
connection.  As such, the severity of the disability at issue 
is to be considered during the entire period from the initial 
assignment of a disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

In a May 2004 rating decision, the RO awarded a 10 percent 
evaluation for residuals of right knee strain effective July 
24, 2003.  In a July 2006 rating decision, a 20 percent 
rating was assigned effective June 21, 2006.  The veteran has 
not withdrawn his increased rating claim and as such, it 
remains in appellate status.    See AB v. Brown, 6 Vet. App. 
35 (1993) (noting that, in a claim for an increased 
disability rating, the claimaint will generally be presumed 
to be seeking the maximum benefit allowed by law and 
regulation and it follows that such a claim remains in 
controversy where less than the maximum benefit available is 
awarded). 

The veteran argues that his residuals of right knee strain 
are more severe than is contemplated by the currently 
assigned noncompensable rating prior to July 24, 2003, in 
excess of 10 percent thereafter, and in excess of 20 percent 
from June 21, 2006.  Specifically, he asserts that higher 
ratings are warranted due to such symptoms as pain, limited 
motion, giving out of the knee joint, and swelling.

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.  38 C.F.R. §§ 4.3, 4.7; Gilbert v. 
Derwinski, 
1 Vet. App. 49 (1990).

Prior to July 24, 2003, the veteran was assigned a 
noncompensable evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  Under this Code, a 10 percent rating is assigned 
for slight impairment of the knee with recurrent subluxation 
or lateral instability; a 20 percent rating is assigned for 
moderate impairment of the knee with recurrent subluxation or 
lateral instability; and a 30 percent rating is assigned for 
severe impairment of the knee with recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a.

The medical evidence of record prior to July 24, 2003, does 
not contain objective evidence of either recurrent 
subluxation or lateral instability.  In this regard, service 
medical records reveal the veteran was treated for right knee 
pain and injury while in service.  A diagnosis of 
patellofemoral syndrome was rendered.  

Upon VA examination in December 2002, the veteran complained 
of pain, weakness, and stiffness in the right knee.  He 
denied any current treatment.  Physical examination showed 
the veteran's gait was normal.  There was no evidence of 
effusion, subluxation, or locking pain.  Range of motion was 
from 
zero to 140 degrees.  There was no pain, fatigue, weakness, 
lack of endurance, or incoordination limiting the range of 
motion of the right knee.  Drawer and McMurray tests were 
normal.  X-rays of the right knee were negative.  The veteran 
was diagnosed with right knee strain.

A higher initial rating is not warranted for the period prior 
to July 24, 2003.  As noted above, the veteran's right knee 
had full range of motion upon VA examination in December 
2002, and there was no pain, fatigue, weakness, lack of 
endurance, or incoordination limiting the range of motion of 
the right knee.  See DeLuca, supra.  Further, there were no 
findings of instability or subluxation.  

Thus, a higher rating is not warranted under Diagnostic Code 
5257, nor would a compensable evaluation based on limitation 
of motion be warranted during the period in prior to July 24, 
2003.

As noted above, the RO awarded a 10 percent evaluation 
effective July 24, 2003, by revising the Diagnostic Code to 
5260 and evaluating the right knee strain based on limitation 
of motion.  Under this Code, a 10 percent rating is assigned 
for flexion of the leg to 45 degrees; a 20 percent rating is 
appropriate where flexion of the leg is limited to 30 
degrees; and when flexion is limited to 15 degrees, a 30 
percent rating is assigned.  38 C.F.R. § 4.71a. 

While the RO assigned an increased 10 percent evaluation 
effective July 24, 2003, there has been no evidence of 
flexion of the leg limited to 30 degrees to warrant an even 
higher rating.  Id.  

VA outpatient treatment records reveal the veteran began 
seeking treatment for his right knee in July 2003.  He 
complained of giving out and swelling of the knee.  There was 
some pain with extension and internal rotation.  No swelling 
or tenderness was found.   X-rays taken in July 2003 
contained no significant findings.  Range of motion was 
intact in March 2004.  There was no internal derangement and 
only mild crepitus and grinding.  He had full range of motion 
in April 2004.  There was no evidence of laxity, buckling of 
the knee, or effusion.  Stability was intact.  

Upon VA examination in May 2004, the veteran complained of 
pain and swelling.  He had a normal gait.  There was no heat, 
effusion, redness, or swelling.  The veteran had flexion from 
zero to 90 degrees with pain.  Extension was zero 
degrees with pain.  There was some fatigue, weakness, lack of 
endurance, and incoordination of the right knee.  There was 
no ankylosis.  He had negative drawer sign and negative 
McMurray test.  X-rays were normal.

VA outpatient treatment records dated in June 2005 were 
negative for swelling, warmth, or redness.  There was some 
limited range of motion.  A June 2005 magnetic resonance 
imaging (MRI) request shows a diagnosis of lateral meniscus 
tear; however, the diagnosis noted on the work excuse dated 
the same day noted only right knee pain.   

While the veteran's limitation of motion was not compensable 
under Diagnostic Code 5260 or 5261, there was some pain with 
range of motion upon VA examination in May 2004, and some 
fatigue weakness, lack of endurance and incoordination noted.  
These complaints and findings are accounted for in the 
current 10 percent rating.  There has been no evidence of 
swelling, deformity, or gross atrophy of the right knee, 
flexion limited to 30 degrees, or limited extension to 
warrant a higher rating.  Moreover, moderate instability was 
not shown in order to warrant a higher rating under 
Diagnostic Code 5257.  Thus, a rating in excess of 10 percent 
is not warranted for the period from July 24, 2003 to June 
21, 2006.

Effective June 21, 2006, a 20 percent rating has been 
assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5260.  
However, there has been no evidence of flexion of the leg 
limited to 15 degrees to warrant an even higher rating.    

Upon VA examination in June 2006, the veteran complained of 
pain, but denied incapacitation.  The veteran's gait was 
within normal limits.  He did not require an assistive device 
for ambulation.  There was no evidence of erythema, edema, or 
heat changes.  There was no recurrent subluxation, locking, 
pain, joint effusion, or crepitus.  The anterior and 
posterior cruciate ligaments, medial and lateral menisci, and 
medial and lateral longitudinal ligaments were normal.  There 
was tenderness to palpation of the right joint line region 
and infrapatellar tendon region.  The veteran had flexion 
with pain at 35 degrees, with further limitation past 35 
degrees due to pain on repetitive movement.  Extension was to 
zero degrees with ankylosis or pain.  There was no further 
limitation by fatigue, weakness, lack of endurance, or 
incoordination.  Imaging studies were negative.  The veteran 
was diagnosed with patellar tendonitis with patellofemoral 
syndrome.  

Functional loss of flexion due to pain was considered and is 
reflected in the 20 percent rating.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca, 8 Vet. App. at 206-7. There was no 
evidence of fatigability, incoordination, or weakness.  
Additionally, there was no evidence of swelling, deformity, 
or gross atrophy of the right knee to warrant a higher 
evaluation.  Moreover, severe instability or subluxation were 
not shown.  Thus, a rating in excess of 20 percent is not 
warranted for the period from June 21, 2006. 

In reaching these decisions, the Board has considered the 
potential application of other diagnostic codes, but finds 
that none would warrant an evaluation in excess of those 
assigned for the respective periods.  38 C.F.R. § 4.71a.

Further, precedent opinions of the VA's General Counsel have 
held that dual ratings may be given for a knee disorder, with 
one rating for instability and one rating for arthritis with 
limitation of motion.  VAOPGCPREC 9-98 and 23-97.  Another 
such opinion held that separate ratings under Diagnostic Code 
5260 (leg, limitation of flexion) and Diagnostic Code 5261 
(leg, limitation of extension) may be assigned for disability 
of the same joint.  VAOPGCPREC 9-2004.

However, in this case the veteran has not been diagnosed with 
arthritis, nor has instability been objectively shown.  
Additionally, the evidence fails to show limitation of 
extension to a compensable level.  Thus, separate ratings 
under the General Counsel opinions noted above are not 
warranted at any time during the course of the claim.  

Finally, the Board has considered the issue of whether the 
veteran's service-connected residuals of right knee strain 
presented an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 
338-339 (1996).  In this regard, the Board notes that the 
veteran's right knee has not required frequent inpatient 
care, nor has it by itself markedly interfered with 
employment.  While the veteran has been placed on light duty 
at times, the schedular criteria, in general, are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  Here, 
some loss of work time or limited duty has not been shown to 
equate to marked interference with employment.  The assigned 
staged ratings adequately compensate the veteran for the 
nature and extent of severity of his residuals of right knee 
strain.  Therefore, the Board finds that the criteria for 
submission for consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  


B.  Bilateral Calluses, Bilateral Corns, and Residuals of a 
Release of a Hammertoe of the Left Fifth Digit

Service connection was awarded for status post release of a 
left hammertoe, in an April 2003 rating decision.  The RO 
assigned a noncompensable rating effective October 11, 2002, 
the day following the veteran's separation from active duty.  

The veteran is appealing the original assignment of the 
noncompensable evaluation following the award of service 
connection.  As such, the severity of the disability at issue 
is to be considered during the entire period from the initial 
assignment of a disability rating to the present time.  See 
Fenderson, 12 Vet. App. at 126. 

In an October 2005 rating decision, the RO awarded a 10 
percent evaluation for a revised diagnosis of bilateral 
calluses of the great toes, bilateral corns of the little 
toes, and residuals of a release of a hammertoe of the left 
fifth toe, retroactive to October 11, 2002.  The veteran has 
not withdrawn his increased rating claim and as such, it 
remains in appellate status.  AB, supra.   

The veteran argues that his bilateral calluses, bilateral 
corns, and residuals of a hammertoe release are more severe 
than is contemplated by the initial 10 percent rating 
currently assigned.  Specifically, he asserts that a higher 
rating is due to such symptoms as pain, an inability to wear 
steel-toed boots, swelling, and fatigue. 

As the specific disabilities are not listed in the rating 
schedule, the veteran has been assigned a 10 percent 
evaluation under the analogous criteria of 38 C.F.R. § 4.71a, 
Diagnostic Code 5276.  When an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.

Under Diagnostic Code 5276, a 10 percent rating is assigned 
for acquired, moderate flatfeet, weight-bearing line over or 
medial to the great toe, inward bowing of the tendo achillis, 
pain on manipulation and use of the feet, bilateral or 
unilateral; a 20 percent rating is assigned for unilateral, 
severe, flatfoot, objective evidence of marked deformity, 
pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities; a 30 percent 
rating is assigned for bilateral, severe, flatfeet, objective 
evidence of marked deformity, pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities; a 30 percent rating is also assigned for 
unilateral, pronounced, flatfoot, marked pronation extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances; 
and a 50 percent rating is assigned for bilateral, 
pronounced, flatfeet, marked pronation extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances.  38 C.F.R. 
§ 4.71a.

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.  38 C.F.R. §§ 4.3, 4.7; Gilbert, 1 
Vet. App. at 54.  

In this regard, service medical records show the veteran 
underwent a Medical Evaluation Board (MEB) in April 2002.  It 
was noted the veteran had no significant relief from 
hammertoe corrections performed in 2000 and 2001.  He 
continued to complain of pain.  There was tenderness to 
palpation.  There was no edema present.  The neurovascular 
examination was unremarkable.  

Upon VA examination in December 2002, the veteran complained 
of pain, weakness, and stiffness.  The veteran indicated he 
had difficulty driving because of pain in the toes.  He 
further reported being unable to wear steel-toed shoes 
because of pain.  The veteran's gait was normal.  There was 
no evidence of clubbing, cyanosis, or edema.  There were some 
callosities over the big toes and heels, which were tender to 
palpation.  The veteran did not require any braces, cane, or 
crutches.

The examiner noted flatfeet with slight degree of valgus of 
both feet.  There were no signs of deformity.  There was good 
alignment of the Achilles tendons with no pain.  The veteran 
did not have claw feet.  There were no signs of drop forefoot 
or marked varus deformity.  Dorsiflexion of the toes produced 
no pain.  Dorsiflexion of the ankle joints revealed no 
limitation.  There was no tenderness to palpation of the 
metatarsal heads of the toes.  The veteran did not have any 
current hammer toes or interdigital neuromas.  Hallux valgus 
and rigidus was absent.  The veteran did not have limited 
function with standing or walking.  He did require arch 
supports.  X-rays showed post surgical changes of the little 
toe.  

VA outpatient treatment records dated between 2003 and 2004 
contain complaints of toe pain.  X-rays taken in 2003 again 
showed post surgical changes of the little toe.  An entry 
dated in September 2003, reveals the veteran's neurovascular 
examination was normal.  There was pain to deep palpation of 
the left fifth digit.  The skin was intact.

Records from Affiliated Podiatrists show the veteran had 
difficulty wearing closed toe shoes.  His neurovascular 
status was normal.  There was pain to palpation.  The left 
fifth digit was floppy.  There were minimal signs of return 
calluses to the area.  

Upon VA examination in May 2004, the veteran had calluses on 
the fifth toes bilaterally at the base of the toe and at the 
interphalangeal joints bilaterally on the first toe.  He 
denied use of crutches, braces, or cane to ambulate.  

VA outpatient treatment records dated in October 2004 contain 
complaints of toe pain.  The neurovascular examination was 
normal.  The skin was also normal.  

Upon VA examination in July 2005, the veteran complained of 
pain with prolonged standing and walking.  He reported an 
inability to wear steel-toed boots.  Physical examination of 
the feet showed callus formations over the medial big toes 
bilaterally and corns on the little toes of both feet.  There 
was no painful motion, edema, disturbed circulation, 
weakness, or atrophy.  The veteran had tenderness over the 
little toes bilaterally to palpation of the corns and over 
the calluses of the medial big toes bilaterally.  There was 
mild tenderness to palpation of the plantar fascia.  

The veteran did not have flatfeet.  There was no other foot 
deformity such as inward rotation or medial tilting.  The 
Achilles tendon had good alignment.  There was no pes cavus 
or foot drop deformity.  Dorsiflexion of the toes revealed no 
tenderness, except the little toes.  Palpation of the 
metatarsal head produces no tenderness.  There were no 
hammertoe deformities, Morton neuroma, hallux valgus, or 
hallux rigidus.  There was no limitation of function with 
standing or walking.  The veteran denied the use of 
corrective shoe wear.  Dorsiflexion of the ankles was zero 
degrees and plantar flexion to 40 degrees.  There was no 
pain, fatigue, weakness, lack of endurance, or 
incoordination.  

VA outpatient treatment records dated in June 2005, records 
from Tidewater Orthopaedic, and the June 2006 report of VA 
examination were negative for complaints referable to the 
toes or feet. 

While there has been evidence of callosities and corns, the 
objective evidence of record does not contain evidence of 
marked deformity of the feet, swelling on use, marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement, or severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  38 C.F.R. § 4.17a.  Though the December 
2002 VA examiner noted flat feet, it was not diagnosed upon 
VA examination in July 2005.  There has been no evidence of 
functional loss due to flare-ups, pain, fatigability, 
incoordination, pain on movement, or weakness of the feet and 
toes.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 
at 206-7.  The veteran's complaints of pain are adequately 
addressed by the 10 percent evaluation presently assigned.  
Thus, an increased evaluation is not warranted.

The Board has considered other potentially applicable 
diagnostic codes but finds none which would provide a rating 
higher than the rating presently assigned based on the 
symptomatology presented.  38 C.F.R. § 4.71a.

The veteran's bilateral calluses, bilateral corns, and 
residuals of a hammertoe release have not required frequent 
inpatient care, nor have they by themselves markedly 
interfered with employment.  The assigned 10 percent rating 
adequately compensates the veteran for the nature and extent 
of severity of his bilateral calluses, bilateral corns, and 
residuals of a hammertoe release.  Therefore, in the absence 
of such factors, the Board finds that the criteria for 
submission for consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are
not met.  Bagwell, 9 Vet. App. at 338-339.  

C.  PFB

Service connection was awarded for PFB in an April 2003 
rating decision.  The RO assigned a noncompensable rating 
effective October 11, 2002, the day following the veteran's 
separation from active duty.  

The veteran is appealing the original assignment of the 
noncompensable evaluation following the award of service 
connection.  As such, the severity of the disability at issue 
is to be considered during the entire period from the initial 
assignment of a disability rating to the present time.  See 
Fenderson, 12 Vet. App. at 126. 

In an August 2004 rating decision, the RO awarded a 10 
percent evaluation for PFB retroactive to October 11, 2002.  
The veteran has not withdrawn his increased rating claim and 
as such, it remains in appellate status.  AB, supra.   

The veteran argues that his PFB is more severe than is 
contemplated by the initial 10 percent rating currently 
assigned.  Specifically, he asserts that a higher rating is 
due to such symptoms as shaving bumps, scarring, and itchy 
skin. 

As the specific disability is not listed in the rating 
schedule, the veteran has been assigned a 10 percent 
evaluation under the analogous rating criteria of 38 C.F.R. 
§ 4.118, Diagnostic Code 7806.  When an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.

Under Diagnostic Code 7806, a 10 percent rating is assigned 
for dermatitis or eczema covering at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected, 
or intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  A 30 
percent rating is assigned for dermatitis or eczema covering 
20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected, or systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  A 60 percent rating is 
assigned for dermatitis or eczema covering more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected, or constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required during the past 12-month period.  38 C.F.R. § 4.118.

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.  38 C.F.R. §§ 4.3, 4.7; Gilbert, 1 
Vet. App. at 54.  

In this regard, the veteran's service medical records show he 
was diagnosed with PFB.  He was placed on shaving profiles.  
Upon VA examination in December 2002, the veteran complained 
of shedding, itching, and crusting, which flare up 
occasionally when he shaves.  The examiner found the skin 
examination unremarkable.  There were no skin lesions 
associated with a systemic disease or any skin lesions 
manifesting a nervous condition.  

VA outpatient treatment records dated between 2003 and 2005 
were devoid of complaints or treatment referable to PFB.  

Upon VA examination in May 2004, the veteran had a PFB rash 
on his neck bilaterally.  The face was relatively clear of 
any problems in the beard line.  There was no ulceration, 
exfoliation, or crusting.  The rash occupied about 10 percent 
of exposed skin area and about 3 percent of total body area.  
There was no tissue loss, hyperpigmentation or 
hypopigmentation.  There was no abnormal texture.  There was 
no scarring and no characteristics attributable to scars. 

While an initial 10 percent rating is warranted, there has 
been no objective evidence of dermatitis or eczema covering 
20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected, or systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period such that a higher rating is 
warranted.  38 C.F.R. § 4.118.

The Board has considered other potentially applicable 
diagnostic codes but finds none which would provide a rating 
higher than the rating presently assigned based on the 
symptomatology presented.  38 C.F.R. § 4.71a.  Id.

The veteran's PFB has not required frequent inpatient care, 
nor has it by itself markedly interfered with employment.  
The assigned 10 percent rating adequately compensates the 
veteran for the nature and extent of severity of his PFB.  
Therefore, in the absence of such factors, the Board finds 
that the criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  Bagwell, 9 Vet. App. at 338-339.  



ORDER

Entitlement to an initial compensable rating for residuals of 
right knee strain from October 11, 2002, to July 24, 2003, in 
excess of 10 percent from July 24, 2003, and in excess of 20 
percent from June 21, 2006, is denied.

Entitlement to an initial rating in excess of 10 percent for 
bilateral calluses of the great toes, bilateral corns of the 
little toes, and residuals of a release of a hammertoe of the 
left fifth digit is denied.

Entitlement to an initial rating in excess of 10 percent for 
PFB is denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


